Citation Nr: 1743060	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had nearly twenty-seven years of active service in the United States Army from October 1974 to June 2004.  He is the recipient of numerous awards and decorations, including the Legion of Merit and the Combat Infantryman Badge.  He earned the Special Forces tab and the Ranger tab.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A transcript of the hearing was prepared and has been included in the record on appeal.  


FINDINGS OF FACT

1.  The Veteran was diagnosed as having sleep apnea during active service and prescribed a CPAP machine in 2003.

3.  A private physician has indicated that the Veteran's current sleep apnea began while the Veteran was on active duty.  


CONCLUSION OF LAW

The criteria for an award of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (2000)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.????


II.  Laws and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert, 1 Vet. App. at 54.


III.  Analysis

The Veteran seeks service connection for sleep apnea, which he contends had its inception during his active service.  

The record reflects that during his military career, the Veteran served with the U.S. Army Rangers and Special Forces and frequently deployed to areas throughout the world, participating in operations in locations such as Panama, Honduras, and El Salvador.  His DD Form 214 reflects that he earned the Argentine Army, Bolivian Army, Chilean Army, Columbian, Ecuadorian, El Salvadorian, Egyptian, Honduran, Paraguayan, Peruvian and Uruguayan Parachutist Badges.  

During his April 2017 Board hearing, the Veteran credibly testified that while participating in operations during the late 1990's, his buddies started telling him that he was making a lot of noise and would often quit breathing while attempting to sleep.  When his symptoms continued to worsen, he sought medical care because he did not want to be a weak link during missions.  He testified that in 2003, he underwent a sleep study and was diagnosed as having sleep apnea.  The Veteran indicated that he was prescribed a CPAP machine.

The record on appeal contains statements from multiple individuals who served with the Veteran.  These individuals attested that during multiple sensitive and demanding missions, they observed the Veteran's restless sleep, heavy snoring, shallow and interrupted breathing, and fatigue.  They advised him to see a doctor.  

In a January 2011 letter, a Special Forces Medic who served with the Veteran indicated that based on the Veteran's symptoms, such as restricted movement of air and ceased breathing while sleeping, which he had personally witnessed, it was his professional opinion that the Veteran's sleep apnea first manifested during active duty.  

In a January 2012 Army Memorandum, C.J., M.E., confirmed that she clinically diagnosed the Veteran as having sleep apnea in May 2003 and recommended a CPAP machine in June 2003.  Due to his deployment in OP TEMPO and Department of the Army policy, however, the Veteran was unable to follow up and receive CPAP machine.

The record on appeal also contains a copy of an August 2003 "Memorandum for Medical Benefits Program" on the subject of "Request for Issue of Medical Equipment" noting that a CPAP machine for the Veteran was necessary.  

Also of record is a January 2011 letter from J.B, M.D., a physician who indicated that he had been treating the Veteran for more than six years.  During that time, the Veteran complained of fatigue and excessive sleepiness and reported that he had had symptoms of fatigue, hypersomnolence, and snoring since the 1990's.  Dr. B. noted that the Veteran had recently undergone a polysomnography which demonstrated the presence of severe sleep apnea.  He indicated that "(b)ased on the timing of his complaints and his history of snoring over the years, I can easily state that [the veteran's] obstructive sleep apnea began during his military career."  Dr. B. noted that because of the Veteran's schedule and travel with the Special Forces, he did not have the ability to have his symptoms adequately evaluated and treated until he retired from the military.  Dr. B. indicated that it was his professional medical opinion that "it is more likely than not, this condition existed during his time on active duty."  

After considering the evidence in its entirety, the Board concludes that service connection for sleep apnea is warranted.  As described above, the evidence of record establishes that the Veteran was diagnosed as having sleep apnea during active duty and was prescribed a CPAP machine.  According to the post-service medical opinion evidence, the Veteran continues to suffer from sleep apnea which began on active duty.  There are no medical opinions to the contrary.  

As indicated previously, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is sufficient to establish service connection for sleep apnea.  


ORDER

Entitlement to service connection for sleep apnea is granted. 




______________________________________________
Kelly Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


